The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                       May 5, 2014

                                   No. 04-14-00285-CR

                                  Jason Clay DOTSON,
                                        Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 379th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR10439
                         Honorable Ron Rangel, Judge Presiding


                                     ORDER
      The Appellant’s Motion to Withdraw as Counsel is hereby GRANTED.



                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of May, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court